Title: Thomas Jefferson to Mathew Carey, 10 February 1814
From: Jefferson, Thomas
To: Carey, Mathew


           Monticello J Feb. 10. 14.
          Th: Jefferson presents his compliments to mr Carey and his thanks for the copy of the 2d edition of Clark’s Naval history which has come safely to hand. he is happy to find that mr Clark is  continuing the work, and ensuring to us the preservation of the facts as they occur. he has recovered more of those of the Revolutionary war than had been deemed practicable. Th:J. salutes mr Carey with esteem and respect.
        